Name: 88/542/ECSC: Commission Decision of 14 October 1988 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (134th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-11-04

 Avis juridique important|31988D054288/542/ECSC: Commission Decision of 14 October 1988 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (134th derogation) Official Journal L 301 , 04/11/1988 P. 0074 - 0074*****COMMISSION DECISION OF 14 OCTOBER 1988 DEROGATING FROM HIGH AUTHORITY RECOMMENDATION NO 1-64 CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 134TH DEROGATION ) ( 88/542/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY, AND IN PARTICULAR THE THIRD PARAGRAPH OF ARTICLE 71, HAVING REGARD TO HIGH AUTHORITY RECOMMENDATION NO 1-64 OF 15 JANUARY 1964 TO THE GOVERNMENTS OF THE MEMBER STATES CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 1 ), AS LAST AMENDED BY RECOMMENDATION NO 88/27/ECSC ( 2 ), AND IN PARTICULAR ARTICLE 3 THEREOF, WHEREAS GERMANY, BENELUX AND SPAIN HAVE SHOWN THE EXISTENCE OF EXCEPTIONAL AND TEMPORARY DIFFICULTIES IN OBTAINING SUPPLIES FOR THEIR ELECTRO-MECHANICAL INDUSTRY ON THE COMMUNITY MARKET WITH SPECIAL SHEET FOR THE MANUFACTURE OF TRANSFORMERS AND SIMILAR APPLIANCES; WHEREAS SUCH DIFFICULTIES, WHICH SEEMED LIKELY TO COME TO AN END IN MID-1988, ARE STILL PREVALENT BUT SEEM CAPABLE OF BEING SOLVED BY END OF THE YEAR 1988; WHEREAS BY DECISION NO 88/269/ECSC ( 3 ) THE COMMISSION AUTHORIZED GERMANY, BENELUX AND SPAIN TO IMPORT DUTY-FREE FROM THIRD COUNTRIES CERTAIN QUANTITIES OF SPECIAL SHEET DURING THE PERIOD 1 JANUARY TO 30 JUNE 1988 AND IT IS NOW APPROPRIATE TO EXTEND THE OPERATION OF THIS DECISION UNTIL 31 DECEMBER 1988; WHEREAS THIS EXCEPTIONAL IMPORT IS JUSTIFIED FOR THE REASONS OF COMMERCIAL POLICY PROVIDED FOR IN ARTICLE 3 OF RECOMMENDATION NO 1-64; WHEREAS THE COMMISSION MAY THEREFORE GRANT A DEROGATION FROM THE SAID RECOMMENDATION; WHEREAS THE GOVERNMENTS OF THE MEMBER STATES HAVE BEEN CONSULTED ON THE ABOVEMENTIONED REQUEST, HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLE 3 OF DECISION NO 88/269/ECSC OF 14 APRIL 1988, IS HEREBY REPLACED BY THE FOLLOWING : "ARTICLE 3 THIS DECISION SHALL APPLY FROM 1 JANUARY 1988 TO 31 DECEMBER 1988 .' ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES DONE AT BRUSSELS, 14 OCTOBER 1988 . FOR THE COMMISSION WILLY DE CLERCQ MEMBER OF THE COMMISSION ( 1 ) OJ NO 8, 22 . 1 . 1964, P . 99/64 . ( 2 ) OJ NO L 15, 20 . 1 . 1988, P . 13 . ( 3 ) OJ NO L 107, 28 . 4 . 1988, P . 54 .